CAE Inc. CONSOLIDATED FINANCIAL STATEMENTS Managements Report on Internal Control Over Financial Reporting 2 Independent Auditors Report . 2 Consolidated Financial Statements . 4 Consolidated Balance Sheets . 4 Consolidated Statements of Earnings . 5 Consolidated Statements of Changes in Shareholders Equity . 5 Consolidated Statements of Comprehensive Income (Loss) 7 Consolidated Statements of Accumulated Other Comprehensive Loss . 8 Consolidated Statements of Cash Flows . 9 Notes to the Consolidated Financial Statements . 10 NOTE 1  NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES . 10 NOTE 2  FUTURE CHANGE TO ACCOUNTING STANDARDS . 17 NOTE 3  BUSINESS ACQUISITIONS AND COMBINATIONS . 17 NOTE 4  INVESTMENTS IN JOINT VENTURES . 19 NOTE 5  ACCOUNTS RECEIVABLE . 20 NOTE 6  INVENTORIES . 21 NOTE 7  PROPERTY, PLANT AND EQUIPMENT . 21 NOTE 8  INTANGIBLE ASSETS . 21 NOTE 9  GOODWILL . 22 NOTE 10  OTHER ASSETS . 22 NOTE 11  ACCOUNTS PAYABLE AND ACCRUED LIABILITIES . 22 NOTE 12  DEBT FACILITIES . 23 NOTE 13  DEFERRED GAINS AND OTHER LONG-TERM LIABILITIES . 27 NOTE 14  INCOME TAXES . 27 NOTE 15  CAPITAL STOCK . 29 NOTE 16  STOCK-BASED COMPENSATION PLANS . 30 NOTE 17  CAPITAL MANAGEMENT . 33 NOTE 18  FINANCIAL INSTRUMENTS AND FINANCIAL RISK MANAGEMENT . 34 NOTE 19  SUPPLEMENTARY CASH FLOWS AND EARNINGS INFORMATION . 42 NOTE 20  CONTINGENCIES . 43 NOTE 21  COMMITMENTS . 43 NOTE 22  GOVERNMENT ASSISTANCE . 43 NOTE 23  EMPLOYEE FUTURE BENEFITS . 44 NOTE 24  RESTRUCTURING CHARGE . 48 NOTE 25  VARIABLE INTEREST ENTITIES . 49 NOTE 26  OPERATING SEGMENTS AND GEOGRAPHIC INFORMATION . 50 NOTE 27  DIFFERENCES BETWEEN CANADIAN AND UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES . 52 NOTE 28  COMPARATIVE FINANCIAL STATEMENTS . 56 Managements Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAEs internal control over financial reporting is a process designed under the supervision of CAEs President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Companys financial statements for external reporting purposes in accordance with Canadian generally accepted accounting principles. As of March31,2011, management conducted an assessment of the effectiveness of the Companys internal control over the financial reporting based on the framework and criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that the Companys internal control over financial reporting as of March31,2011 was effective. M. Parent A. Raquepas President and Chief Executive Officer Vice-president, Finance and Chief Financial Officer Montreal (Canada) May19,2011 Independent Auditors Report To the Shareholders of CAE Inc. We have completed integrated audits of CAE Inc.s 2011, 2010 and 2009 consolidated financial statements and of its internal control over financial reporting as at March31,2011. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of CAE Inc. (the Company), which comprise the consolidated balance sheets as at March 31, 2011 and 2010 and the consolidated statements of earnings, changes in shareholders equity, comprehensive income (loss), accumulated other comprehensive loss and cash flows for each of the three years in the period ended March 31, 2011, and the related notes including a summary of significant accounting policies. Managements responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Companys preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. 2 | CAE Year-End Financial Results 2011 Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of CAE Inc. as at March 31, 2011 and 2010 and the results of its operations and cash flows for each of the three years in the period ended March 31, 2011 in accordance with Canadian generally accepted accounting principles. Report on internal control over financial reporting We have also audited CAE Inc.’s internal control over financial reporting as at
